UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-22114 Name of Registrant: Vanguard Montgomery Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2010  June 30, 2010 Item 1: Reports to Shareholders Vanguard Market Neutral Fund Semiannual Report June 30, 2010 > Vanguard Market Neutral Fund returned 0.72% for Investor Shares and 0.83% for Institutional Shares in the first half of 2010, ahead of the return of its Treasury-bill benchmark and the average return of competitive funds. > The broad U.S. stock markets generally steady climb from its 2009 bear-market low ended with an abrupt reversal, producing a loss of almost 6% for the period. > The funds positive total return stemmed more from its short positions, which are stocks that are borrowed and sold with the hope that they will fall in price and can be purchased later for a lower price. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 6 Fund Profile. 9 Performance Summary. 11 Financial Statements. 12 About Your Funds Expenses. 29 Trustees Approve Advisory Arrangements. 31 Glossary. 33 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Veronica Coia. Your Funds Total Returns Six Months Ended June 30, 2010 Total Returns Vanguard Market Neutral Fund Investor Shares 0.72% Institutional Shares 0.83 Citigroup Three-Month U.S. Treasury Bill Index 0.06 Equity Market Neutral Funds Average -0.73 Equity Market Neutral Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Y our Funds Performance at a Glance December 31, 2009 , Through June 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Market Neutral Fund Investor Shares $9.71 $9.78 $0.000 $0.000 Institutional Shares 9.66 9.74 0.000 0.000 1 Chairmans Letter Dear Shareholder, For the fiscal half-year ended June 30, 2010a period when the broad U.S. stock market declined almost 6%the Investor Shares of Vanguard Market Neutral Fund returned 0.72% and the Institutional Shares 0.83%. The fund topped the 0.06% return of its U.S. Treasury bill benchmark and was also well ahead of the 0.73% average return of peer-group funds. Sovereign debt worries pulled down stock returns After pulling back a bit in January from 2009s strong gains, stocks rose steadily as winter turned to spring. Rapid growth in corporate earnings and optimism about the strength of the economic recovery were dominant themes. But in May, the scope of Europes fiscal challenges became clearer, and stock prices retreated sharply. For the full six months, U.S. stocks returned about 6%. Small-capitalization stocks, representing companies less exposed to global turmoil than large-cap multinationals, lost less ground than larger stocks. International stocks also posted negative six-month returns. For U.S.-based investors, a strengthening U.S. dollar further reduced the returns from stocks abroad, particularly in Europe, where the euro fell noticeably in value. 2 Bonds continued to show strength as investors looked for safer assets With the economic recovery appearing to decelerate and inflation remaining dormant, bonds stayed in favor throughout the period. As worries persisted about possible fallout from Europes sovereign debt problems, many investors sought safety in U.S. Treasuries. Higher-quality corporate bonds also performed well as earnings reports indicated that company balance sheets remained in good shape. Municipal bonds, with their history of low default rates, also held their ground despite ongoing concerns about deficits confronting many state and local governments. In this risk-averse environment, lower-rated, higher-risk corporate bonds lagged a bit. For the full six months, the broad taxable market returned more than 5%; municipal securities returned more than 3%. In June, the Federal Open Market Committee, the arm of the Federal Reserve that influences interest rates, reiterated its intention to keep its target for short-term rates at exceptionally low levels for an extended period. The target rate has remained between 0% and 0.25% for 18 months through June. Advisors adept stock selections aved the way for a positive return The goal of the Market Neutral Fund is twofold. The fund seeks to provide long- term capital appreciation whileas its name impliesneutralizing, or limiting, Market Barometer Total Returns Periods Ended June 30, 2010 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) -6.40% 15.24% -0.56% Russell 2000 Index (Small-caps) -1.95 21.48 0.37 Dow Jones U.S. Total Stock Market Index -5.67 16.20 -0.08 MSCI All Country World Index ex USA (International) -10.80 10.87 3.84 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.33% 9.50% 5.54% Barclays Capital Municipal Bond Index 3.31 9.61 4.40 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.12 2.63 CPI Consumer Price Index 0.93% 1.05% 2.30% 3 the effect of stock market movements on fund return. To accomplish this, the fund selects two baskets of stocks. One basketthe long portfolioconsists of stocks that the funds advisors have purchased in the belief that they are undervalued and have potential to appreciate. The otherthe short portfolioconsists of stocks that the advisors have borrowed and sold, viewing them as likely to decline in price. The plan is to turn a profit by returning the borrowed shares to the lenders after purchasing them back at a lower price. The fund minimized much of its exposure to the broad stock markets movements during the six months ended June 30. While the broad stock market returned 5.67% during the period, the Market Neutral Fund posted a positive return exceeding that of its benchmark index. Although the funds long portfolio declined, the short portfolios contribution outweighed that drop and produced an overall gain. The biggest boost to return came from the materials-sector stocks in the short portfolio. While the funds long holdings in the sector declined about 7%, the advisors selections of materials stocks for the short portfolio declined 21%music to the ears of a short-seller. Particularly beneficial were the funds short positions in Monsanto (43%) and Alcoa (37%). At the other extreme, the funds return was weakened most notably by its industrial stocks in both portfolios. The advisors choices for the long portfolio, including 3M (3%) and Boeing (13%), declined in value, while the selections for the short portfolio, especially Emerson Electric (+4%) and United Parcel Service (+12%), rose. Overall, the results from materials and industrials roughly offset each other. The interplay of positive and negative contributions from other sectors in both portfolios produced the overall gain for the fund. 4 A market-neutral fund can provide added diversification Market-neutral funds are intended to provide a built-in buffer to the vagaries of stock markets, which shift constantly in reaction to traditional market forces such as the dynamics of the economy, corporate profits, and interest rates. The balancing long and short strategies are aimed at insulating the fund from such forces as far as possible. For investors interested in adding further diversification to an investment program that combines stock, bond, and cash holdings, the low- cost Vanguard Market Neutral Fund can be an effective choice. After the close of the fiscal period, the funds trustees restructured the advisory arrangement for Vanguard Market Neutral Fund. AXA Rosenberg no longer serves as an advisor to the fund, which is now managed solely by Vanguard Quantitative Equity Group. AXA Rosenberg had managed the fund since its inception, and we thank them for their years of service. Vanguard Quantitative Equity Group, which oversees more than $8 billion in active quantitative equity fund assets, has advised the fund since 2007. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 14, 2010 5 Advisors Report For the first six months of 2010, the Investor Shares of Vanguard Market Neutral Fund returned 0.72% and the Institutional Shares returned 0.83%. These results surpassed that of the funds benchmark, the Citigroup Three-Month U.S. Treasury Bill Index, which returned 0.06%. This performance reflects the combined efforts of your funds two independent advisors. The use of multiple advisors provides exposure to distinct, yet complementary, investment approaches, enhancing the funds diversification. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. Each advisor has also prepared a discussion of the investment environment and of how the portfolios positioning reflected this assessment. This report was prepared on July 14, 2010. Vanguard Quantitative Equity Group Portfolio Manager: James D. Troyer, CFA, Principal The U.S. equity market started the half-year by rising about 6% over the first three months of 2010, amid announcements of strong earnings and brighter economic outlooks. Volatility levels had declined Vanguard Market Neutral Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Vanguard Quantitative Equity 47 41 Conducts quantitative management using models that Group assess valuation, marketplace sentiment, and balance-sheet characteristics of companies as compared with their peers. AXA Rosenberg Investment 46 40 Builds a portfolio based on fundamental analysis using Management LLC a two-part quantitative model that considers valuations and earnings forecasts. Cash Investments 7 6 The funds daily cash balance may be invested in one or more Vanguard CMT Funds, which are very low-cost money market funds. Each advisor may also maintain a modest cash position. 6 almost to the levels reached before the beginning of the recession, but financial and economic news deteriorated during the next three months. U.S. equities dropped more than 11% for the second quarter, fueling volatility. Small-capitalization companies outpaced larger companies by more than 4 percentage points for the full six-month period, led by health care, consumer discretionary, and consumer staples companies. The market environment favored our stock-selection model. Four of our five model components notched positive returns for the six months. We use a model with multiple factors because our research (and common sense) tells us that no single indicator can consistently pick attractive stocks. Our process involves five themes, each with several components: valuation, market sentiment, earnings quality, earnings growth, and management decisions. Our valuation model measures the price we pay for earnings and cash flows. How much we pay for earnings depends on the growth of earnings, which we evaluate in our growth model. Company management, privy to better knowledge of a companys prospects and earnings than market participants, takes actions that signal its opinions of a firms future. We measure its actions in our management decisions model. Investors show their opinions of a company through their activity in the stock market, which we capture in our market sentiment model. Finally, our quality model measures balance-sheet strength and the sustainability of earnings. During the past six months, our valuation and management decisions models were our best-performing signals. Our market sentiment and growth models also had positive returns for the period, while our quality indicator was negative, a condition that has persisted for the past year. Our short positions in Monsanto and Mosaic aided returns, while our short position in Abraxis BioScience hurt results. Among our long positions, Dr Pepper Snapple Group and Tyson Foods were positive, while our long holding of BlackRock reduced our returns. AXA Rosenberg Investment Management LLC Portfolio Manager: William E. Ricks, Americas Chief Executive and Chief Investment Officer After posting four consecutive quarters of positive returns and also recording the best quarterly start to a year in more than a decade, U.S. equity markets fell sharply in May and June, effectively erasing the earlier gains. In the second quarter, markets became more concerned about Chinas tightening measures and Europes sovereign credit-risk issues, after shrugging off these worries earlier in the year. These renewed concerns resulted in a deteriorating outlook for global economic growth. 7 In addition, U.S. investors fretted about weak housing and employment data. There was also a disconnect between earnings and prices: Stock analysts generally continued to forecast improving global earnings in spite of the evolving macroeconomic headwinds and the recent retreat in equity prices. Year-to-date through June 30, all sectors declined. While more defensive sectors outperformed in recent months, industrials and consumer discretionary were the top performers for the first half of 2010, building on earlier strengths. Materials and energy lost the most. The energy sector faced notable pressure in the second quarter, as weaker oil prices, slowing global demand, and the BP oil spill in the Gulf of Mexico all weighed on sentiment. During the first half of 2010, investors initially pursued stocks tied to economic growth, especially those of cyclical companies and leveraged companies. As fear and volatility set in, investors sought cheap, beaten-down stocks. Overall, value stocks and leveraged stocks performed the best, while larger names and speculative stocks with high levels of trading activity performed the worst. The portfolio benefited from both its value stance and its short positions of stocks with high trading activity. Among sectors, the portfolio benefited the most from shorting the two worst performersenergy and materialsas well as from stock selection in these two sectors. Short positions in Exxon Mobil, Schlumberger, Monsanto, and Alcoa all paid off handsomely, as profit forecasts in the sectors fell because of weaker demand and lowered GDP expectations. In addition, Monsanto faced increased competition from Chinas herbicide producers. Contributions from consumer discretionary and industrial positions were net negative, mainly driven by poor stock selection, although the heavier allocation toward long consumer discretionary stocks mitigated against this effect. Shorting McDonalds detracted from performance, as the companys first-quarter results beat analyst estimates. 8 Market Neutral Fund Fund Profile As of June 30, 2010 Share-Class Characteristics Investor Institutional Shares Shares Ticker Symbol VMNFX VMNIX Total Expense Ratio 1 2.80% 2.73% Management Expenses 0.21 % 0.14% Dividend Expenses on Securities Sold Short2 1.42
